





SIXTH AMENDMENT TO LOAN AND PLEDGE AGREEMENT




Dated as of June 10, 2019


Reference is made to that certain Loan and Pledge Agreement dated as of January
27, 2017 (as amended, supplemented, waived or otherwise modified from time to
time prior to the date hereof, the “Loan and Pledge Agreement”) between Energy
Recovery, Inc., as borrower (the “Borrower”), and Citibank, N.A., as lender (the
“Lender”). Capitalized terms used herein but not defined shall have the meaning
assigned to such terms in the Loan and Pledge Agreement.


The parties hereto agree that, effective as of the Amendment Effective Date, the
definition of the term “LIBOR Rate” set forth in Section 1.1 of the Loan and
Pledge Agreement is hereby amended by deleting the stricken text and adding the
double-underlined text as set forth below:


““LIBOR Rate” means, for any Interest Period, the rate per annum equal to the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as it appears in the ICE
Benchmark Administration’s Secure Financial Transaction Protocol service or
through a third-party redistributor of such information, which shall note an
average ICE Benchmark Administration Limited Fixing for US Dollar (or another
commercially available source providing quotations of BBA LIBOR as designated by
Lender from time to time) at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period, for U.S. dollar deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period. If such rate is not available at such time for any
reason, then the “LIBOR Rate” for such Interest Period shall be the rate per
annum determined by Lender to be the rate at which U.S. dollar deposits with a
term equivalent to such Interest Period would be offered by Citibank in London,
England to major banks in the London or other offshore interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period. If the Board of Governors of the Federal
Reserve System (or any successor) imposes a LIBOR Reserve Percentage with
respect to LIBOR deposits, then, the LIBOR Rate shall be the foregoing rate
divided by 1 minus the LIBOR Reserve Percentage. If the LIBOR Rate shall be less
than zero percent, the LIBOR Rate shall be deemed to be zero percent for
purposes of this Agreement.


The parties hereto agree that, effective as of the Amendment Effective Date, the
definition of the term “Termination Date” set forth in Section 1.1 of the Loan
and Pledge Agreement is hereby amended by deleting the stricken text and adding
the double-underlined text as set forth below:


““Termination Date” means June 30, 2022.”


The parties hereto agree that, effective as of the Amendment Effective Date, the
first sentence of Section 2.7(a) of the Loan and Pledge Agreement is hereby
amended by deleting the stricken text and adding the double-underlined text as
set forth below:
    
“The term of any Letter of Credit shall not exceed three (3) years from the date
of its issuance, subject to renewal in accordance with the terms thereof.”


The parties hereto agree that, effective as of the Amendment Effective Date, the
following clauses of Section 8.1 of the Loan and Pledge Agreement are hereby
amended by deleting the stricken text and adding the double-underlined text as
set forth below:







--------------------------------------------------------------------------------





“(g)     Borrower shall: (i) liquidate, wind-up or dissolve itself (or suffer
any liquidation or dissolution); or (ii) acquire by purchase or otherwise all or
any substantial part of the business or assets of any other Person, or otherwise
enter into any transaction of merger or consolidation, unless in each case
Borrower is the surviving legal entity;


(h)     the occurrence of any "Event of Default" as defined in the Standby
Letter of Credit Agreement; or


(i)    any event or condition shall occur which results in the acceleration of
the maturity of any Indebtedness of the Borrower which Indebtedness in the
aggregate is at least $5,000,000 or enables (or, with the giving of notice or
lapse of time or both would enable) the holder of such Indebtedness or any
Person acting on such holder’s behalf to accelerate the maturity thereof.”


As used herein, the term “Amendment Effective Date” shall mean the first date
upon which the Lender shall have executed and delivered one or more counterparts
of this Sixth Amendment to Loan and Pledge Agreement (the “Agreement of
Amendment”) and shall have received one or more counterparts of this Agreement
of Amendment executed by the other parties hereto.


The Borrower represents and warrants to the Lender that (i) immediately after
giving effect to this Agreement of Amendment and the transactions contemplated
hereby, its representations and warranties set forth in the Loan and Pledge
Agreement and the other Loan Documents are true and correct in all material
respects (unless such representations and warranties relate to an earlier date,
in which case such representations and warranties shall be true and correct as
of such earlier date), (ii) no Default or Event of Default has occurred and is
continuing or will result from the transactions contemplated by this Agreement
of Amendment, and (iii) this Agreement of Amendment has been duly and validly
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable insolvency, bankruptcy, or other
laws affecting creditor’s rights generally, or general principals of equity,
whether such enforceability is considered in a proceeding in equity or at law.


All references in any Loan Document to the Loan and Pledge Agreement on and
after the Amendment Effective Date, shall be deemed to refer to the Loan and
Pledge Agreement, as amended hereby, and the parties hereto agree that on and
after the Amendment Effective Date, the Loan and Pledge Agreement, as amended
hereby, is in full force and effect.


This Agreement of Amendment may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement.


THIS AGREEMENT OF AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.


[Signature Pages Follow]







--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to Loan
and Pledge Agreement to be executed and delivered by their duly authorized
officers as of the date first above written.


ENERGY RECOVERY, InC.,
as Borrower
                
By:_____________________________
Name:
Title:






                
CITIBANK, N.A.,
as Lender


By:____________________________
Name:





